Exhibit 10.1

 

CONFIDENTIAL

 

EMPLOYMENT TERMINATION, RELEASE AND CONSULTING AGREEMENT

 

This Employment Termination, Release And Consulting Agreement (“Agreement”) is
entered into between KANA Software, Inc., their officers, directors, employees,
agents, attorneys, assignees, successors and predecessors (collectively, “KANA”)
and Thomas H. Doyle (referred to below as “Employee” or “Consultant”).

 

WHEREAS, Employee has been employed by KANA, and both Employee and KANA have
agreed that Employee’s employment shall terminate effective October 1, 2004
(“Termination Date”). KANA and Employee wish to sever their relationship in a
way that preserves the good will which exists between them.

 

NOW THEREFORE, in consideration of the payment by KANA to Employee of the sums
described in this Agreement, the parties agree as follows:

 

A. TERMINATION OF EMPLOYMENT

 

1. Termination Date: Employee hereby formally submits his resignation and KANA
hereby accepts such resignation. The parties agree that Employee’s employment
with KANA is terminated effective as of the Termination Date. Up to the
Termination Date, Employee shall receive his normal salary in effect as of the
Effective Date of this Agreement as defined in Paragraph D.9 below, less
applicable federal and state withholding and Employee agrees to continue to
diligently fulfill his regular active duties of employment up to and including
the Termination Date.

 

2. Acknowledgment of Payment of Wages. KANA will Deliver to Employee a final
paycheck of all accrued wages, salary, bonuses, reimbursable expenses, and
accrued but unused vacation pay (if applicable) due and owing to him from KANA
as of the Termination Date.

 

3. Vesting of Shares. Employee currently holds those certain option(s) to
purchase shares of KANA common stock, and shares of unvested restricted KANA
common stock (or restricted stock convertible into KANA common stock) acquired
through the previous exercise of options (all such options and/or restricted
shares being “Share Awards”) attached hereto as Exhibit A. Notwithstanding any
provision in any plan, employment agreement, offer letter or other agreement
between Employee and KANA (“Prior Agreements”) to the contrary, all of the
Employee’s remaining unvested Share Awards as of October 1, 2004 (“Restricted
Shares”) and identified on Exhibit A shall remain initially unvested, but may
qualify for vesting pursuant to Section C below. Any Restricted Shares which do
not vest pursuant to Section C below shall terminate. At no time now or in the
future, and under no circumstances, shall any such Restricted Shares receive
accelerated vesting. Any currently vested options held by Employee shall remain
exercisable during the Period of Consultancy described in Section C below.
Employee acknowledges that the provisions of this Agreement may cause any
Incentive Stock Options held by Employee to become Non Qualified options.

 

4. COBRA Coverage. Employee has the option, at KANA’s expense, to continue
health insurance coverage provided by KANA as of the Employment Termination Date
for a certain period of time (generally 18 months) from the Employment
Termination Date pursuant to the terms and conditions of COBRA. Information
concerning COBRA continuation coverage will be provided to Employee under
separate cover from COLT Express COBRA administrators. Employee has 60 days from
the Employment Termination Date to notify COLT in writing of their election to
so continue their continuation coverage.

 

1



--------------------------------------------------------------------------------

5. Return of KANA Property. Employee hereby represents and warrants to KANA
that, except as noted below, he has returned to KANA and/or will return prior to
October 1, 2004, any and all of KANA’s property, including, but not limited to,
files, memoranda, computers, records and credit cards, which was in his
possession or control. Notwithstanding the above, Employee may retain possession
of the primary personal computer assigned by KANA to Employee, the Blackberry
wireless device, and the cellphone (if applicable) assigned by KANA to Employee
for use during the Consultancy Period. KANA further acknowledges that during the
Period of Consultancy described below, and pursuant to the consulting terms
described below, KANA may authorize Consultant to retain certain files stored on
such computer. KANA shall allow Consultant continued access to voicemail and
email for thirty days from the Termination Date.

 

6. Confidential Information. Employee hereby acknowledges that as a result of
his employment with KANA, he has had access to and/or has acquired Confidential
Information and trade secrets concerning KANA’s operations, its future plans and
its methods of doing business, including by way of example, but by no means
limited to, information about KANA’s customers, product development, research,
technology, financial, marketing, pricing, cost, compensation and other matters,
that he will hold all such Confidential Information in strictest confidence and
that he may not make any use of such Confidential Information on behalf of any
third party. Employee further confirms that he has delivered to KANA all
documents and data of any nature containing or pertaining to such Confidential
Information and that he has not taken with him any such documents or data of any
reproduction thereof, except for any such documents or data that Employee may be
specifically authorized to retain during the Period of Consultancy described
below, and pursuant to the consulting terms described below.

 

B. RELEASE

 

1. Representation Regarding Existing Claims. Employee hereby warrants that as of
the Effective Date (defined below) of this Agreement, he has not filed any legal
action in any court naming KANA as a party.

 

2. Waiver of Claims. The payments and agreements set forth in the Agreement are
in full satisfaction of any and all accrued salary, vacation pay, bonus pay,
profit-sharing, termination benefits or other compensation to which Employee may
be entitled by virtue of his employment with KANA or his termination of
employment. Employee hereby releases and waives any and all claims he may have
against KANA or any of its officers, directors, employees, managers,
shareholders, partners, agents, attorneys, parent corporations, subsidiaries,
successors, and assigns, including without limitation claims for any additional
compensation or benefits arising out of the termination of his employment, any
claims for any additional stock or stock options and any claims of wrongful
termination, breach of contract or discrimination under state or federal law.

 

Employee hereby expressly waives any benefits of Section 1542 of the Civil Code
of the State of California, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Employee understands that various federal, state and local laws prohibit age,
sex, race, disability, benefits, pension, health and other forms of
discrimination and that these laws can be enforced through the U.S. Equal
Employment Opportunity Commission, California state and local human rights
agencies and federal and state courts. Employee understands that if he believes
his treatment by KANA was

 

2



--------------------------------------------------------------------------------

discriminatory, he has had the right to consult with these agencies and to file
a charge with them or file a lawsuit. Employee states and confirms he has filed
no Charges or Claims with any state or federal agency or any other body,
institution or tribunal. Employee has decided voluntarily to enter into this
Agreement, and waive the right to recover any amounts to which he may have been
entitled under such laws, including, but not limited to: the Age Discrimination
in Employment Act, 29 U.S.C. § 621 et seq. (as amended by the Older Workers’
Benefit Protection Act, 29 U.S.C. § 626(f); the California Fair Employment and
Housing Act, California Government Code § 12900 et seq.; the Employee Retirement
Income Security Act (ERISA), 29 U.S.C. § 1001 et seq.; Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981.

 

C. CONSULTANCY

 

1. Consultant Services. KANA and Consultant agree that Consultant shall perform
certain consulting services to KANA during the period beginning on October 1,
2004 and lasting for eighteen (18) months therefrom (“Period of Consultancy”).
The general scope of the services shall be to work on strategic projects at the
direction of KANA’s CEO (the “Services”). During the Period of Consultancy,
Consultant shall be available to provide the Services for the number and days as
requested by KANA’s Chief Executive Officer. For the first six (6) months,
Consultant agrees that he shall make himself available for up to ten (10) hours
per week if requested by CEO. Consultant shall be an independent contractor and
is not an agent or employee of, and has no authority to bind KANA by contract or
otherwise. Commencing on the Termination Date, Consultant will not be an
employee of KANA and therefore shall not be eligible to participate in any
employee benefit plans of KANA, including but not limited to health, dental,
vision, KANA’s 401(k) plan, and KANA’s Employee Stock Purchase Plan. Consultant
will perform the Services under the general direction of KANA, but Consultant
will determine, in Consultant’s sole discretion, the manner and means by which
the Services are accomplished, subject to the requirement that Consultant shall
at all times comply with applicable law. KANA has no right or authority to
control the manner or means by which the Services are accomplished.

 

2. Compensation. As sole compensation for the performance of the Services, KANA
will pay Consultant the fees and option/stock vesting set forth in this Section.
Any expenses incurred by Consultant in performing the Services will be the sole
responsibility of Consultant except as may otherwise be agreed in writing in
advance. KANA will pay Consultant at a monthly rate equal to Consultant’s salary
with KANA in effect as of October 1, 2004, less applicable withholding taxes and
to be paid according to KANA’s normal payroll practices but Consultant will not
be eligible to receive any bonuses. Additionally, at the end of the Period of
Consultancy, the Restricted Shares shall become vested with respect to the
number of shares that would have vested during Period of Consultancy pursuant to
the vesting schedule in effect as of October 1, 2004 so long as Consultant
continuously provides the Services to the KANA as set forth above in Paragraph
C(1) above until the end of the full term of the Period of Consultancy.
Consultant will receive no royalty or other remuneration on the sale, marketing,
production, and/or distribution of any products sold, developed or otherwise
distributed by KANA or by Consultant in connection with or based upon the
Services (“Products”).

 

3. Property of KANA.

 

(a) Definition. For the purposes of this Agreement, “Designs and Materials”
shall mean all designs, discoveries, inventions, products, computer programs,
procedures, improvements, developments, drawings, notes, documents, information
and materials made, conceived or developed by Consultant alone or with others
pursuant to the Services or otherwise resulting from the Services.

 

(b) Assignment of Ownership. Consultant hereby irrevocably transfers and assigns
any and all of its right, title, and interest in and to Designs and Materials,
including but not limited to all

 

3



--------------------------------------------------------------------------------

copyrights, patent rights, trade secrets and trademarks, to KANA. Designs and
Materials will be the sole property of KANA and KANA will have the sole right to
determine the treatment of any Designs and Materials, including the right to
keep them as trade secrets, to file and execute patent applications on them, to
use and disclose them without prior patent application, to file registrations
for copyright or trademark on them in its own name, or to follow any other
procedure that KANA deems appropriate. In addition, any and all rights, title,
and interest which Consultant may have in the Services, Designs and Materials
and/or Products, including any copyright, trademark, trade secret, or other
proprietary rights, under the laws of the United States or of any other
jurisdiction, are hereby irrevocably assigned by Consultant to KANA, in
perpetuity. Consultant agrees: (a) to disclose promptly in writing to KANA all
Designs and Materials; (b) to cooperate with and assist KANA to apply for, and
to execute any applications and/or assignments reasonably necessary to obtain,
any patent, copyright, trademark or other statutory protection for Designs and
Materials in KANA’s name as KANA deems appropriate; and (c) to otherwise treat
all Designs and Materials as “Confidential Information,” as defined herein.
These obligations to disclose, assist, execute and keep confidential will
survive any expiration or termination of this Agreement.

 

(c) Moral Rights Waiver. “Moral Rights” means any right to claim authorship of a
work, any right to object to any distortion or other modification of a work, and
any similar right, existing under the law of any country in the world, or under
any treaty. Consultant hereby irrevocably transfers and assigns to KANA any and
all Moral Rights that Consultant may have in any Services, Designs and Materials
or Products. Consultant also hereby forever waives and agrees never to assert
against KANA, its successors or licensees any and all Moral Rights Consultant
may have in any Services, Designs and Materials or Products, even after
expiration or termination of the Period of Consultancy.

 

4. Confidential Information. Consultant acknowledges that Consultant will
acquire information and materials from KANA and knowledge about the business,
products, programming techniques, experimental work, customers, clients and
suppliers of KANA and that all such knowledge, information and materials
acquired, the existence, terms and conditions of this Agreement, and the Designs
and Materials, are and will be the trade secrets and confidential and
proprietary information of KANA (collectively “Confidential Information”).
Confidential Information will not include, however, any information which is or
becomes part of the public domain through no fault of Consultant or that KANA
regularly gives to third parties without restriction on use or disclosure.
Consultant agrees to hold all such Confidential Information in strict
confidence, not to disclose it to others or use it in any way, commercially or
otherwise, except in performing the Services, and not to allow any unauthorized
person access to it, either before or after expiration or termination of this
Agreement. Consultant further agrees to take all action reasonably necessary and
satisfactory to protect the confidentiality of the Confidential Information
including, without limitation, implementing and enforcing operating procedures
to minimize the possibility of unauthorized use or copying of the Confidential
Information.

 

5. Non-Competition, Non-Solicitation and Savings Clause.

 

(a) Noncompetition Term. During the Period of Consultancy (the “Noncompetition
Term”), Employee hereby agrees that, except with the written consent of KANA,
directly or indirectly, individually or as an employee, partner, officer,
director or shareholder or in any other capacity whatsoever of or for any
person, firm, partnership, company or corporation other than KANA or its
subsidiaries (other than as a holder of less than 1% of the outstanding capital
stock of a publicly-traded company), he shall not:

 

(i) Own, manage, operate, sell, control or participate in the ownership,
management, operation, sales or control of or be connected in any manner with
any business engaged in: (A) developing and marketing software in the fields of
CRM, Service Resolution Management; or (B) developing any product or providing
any service that is substantially the same as, is based upon or competes in any
material respect with any business described in clause (A) of this paragraph;

 

4



--------------------------------------------------------------------------------

(ii) Recruit, attempt to hire, solicit, assist others in recruiting or hiring,
or refer to others concerning employment, any person who is or was an employee
of KANA, any of KANA’s subsidiaries, or any of KANA’s customers or partners, or
induce or attempt to induce any such employee to terminate his employment with
KANA, or any of KANA’s subsidiaries, or any of KANA’s customers or partners (as
the case may be);

 

(iii) Induce or attempt to induce any person or entity to curtail or cancel any
business or contracts that such person or entity had with KANA, or any of KANA’s
subsidiaries; or

 

(iv) Contact, solicit or call upon any customer or supplier of KANA, or any of
KANA’s other subsidiaries, on behalf of any other person or entity for the
purpose of selling or providing any services or products of the type normally
sold or provided by KANA, or any of KANA’s subsidiaries.

 

(b) The agreements set forth in this Section 5 include within their scope all
cities, counties, provinces and states of all countries in which KANA or any of
its subsidiaries has engaged in development or sales of products or otherwise
conducted business or selling or licensing efforts at any time before and during
the Noncompetition Term. The Employee acknowledges that the scope and period of
restrictions and the geographical area to which the restriction imposed in this
Section 5 shall apply are fair and reasonable and are reasonably required for
the protection of KANA and that Section 5(a) accurately describes the business
to which the restrictions are intended to apply.

 

(c) It is the desire and intent of the parties that the provisions of this
Section 5 shall be enforced to the fullest extent permissible under applicable
law. If any provision of this Agreement or any part of any such provision is
held under any circumstances to be invalid or unenforceable by any arbitrator or
court of competent jurisdiction, then: (i) such provision or part thereof shall,
with respect to such circumstances and in such jurisdiction, be modified by such
arbitrator or court to conform to applicable laws so as to be valid and
enforceable to the fullest possible extent; (ii) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction; (iii) the invalidity or unenforceability of such provision or part
thereof shall not affect the validity or enforceability of the remainder of such
provision or the validity or enforceability of any other provision of this
Section 5. Each provision of this Section 5 is separable from every other
provision of this Section 5, and each part of each provision of this Section 5
is separable from every other part of such provision.

 

(d) The Employee acknowledges that any breach of the covenants of Section 5 will
result in immediate and irreparable injury to KANA and, accordingly, consents to
the application of injunctive relief and such other equitable remedies for the
benefit of KANA as may be appropriate in the event such a breach occurs or is
threatened. The foregoing remedies shall be in addition to all other legal
remedies to which KANA may be entitled hereunder, including, without limitation,
monetary damages.

 

6. Nondisparagement. Employee agrees that he will not disparage KANA or its
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. Notwithstanding the foregoing, KANA acknowledges and agrees that
employee may seek employment in his field of expertise and in the course of
performing his duties, Employee shall be entitled to partake of ordinary
competitive practices including, without limitation, differentiating his new
employer’s products, services and market opportunities from those of KANA, based
solely on publicly available information.

 

5



--------------------------------------------------------------------------------

7. Termination and Expiration.

 

(a) Breach. Either party may terminate Consultant’s provision of services
hereunder in the event of a breach by the other party of this Agreement if such
breach continues uncured for a period of ten (10) days after written notice.

 

(b) Expiration. Unless terminated earlier, this Agreement will expire at the end
of the Period of Consultancy.

 

(c) Effect of Termination. Upon termination or expiration of this Agreement,
Employee shall immediately return to KANA all equipment and files received
before or during the Period of Consultancy, including without limitation the
equipment and other materials referenced in Paragraph A.5 and C.4 above, and
will immediately return to KANA any and all Confidential Information received by
Employee, or authored, created, derived or otherwise developed by Employee,
before and during the Period of Consultancy.

 

(d) No Election of Remedies. The election by KANA to terminate this Agreement in
accordance with its terms shall not be deemed an election of remedies, and all
other remedies provided by this Agreement or available at law or in equity shall
survive any termination.

 

D. GENERAL

 

1. Legal and Equitable Remedies. Employee agrees that KANA shall have the right
to enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies KANA may have at law or in equity for breach of this Agreement.

 

2. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, or the Employee’s Employment or the termination
thereof, with the exception of any controversy or claim arising out of or
relating to Paragraph C(5), shall be settled by arbitration in San Mateo County,
California in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The decision of the
arbitrator shall be final and binding on the parties, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The parties hereby agree that the arbitrator shall be empowered to
enter an equitable decree mandating specific enforcement of the terms of this
Agreement. The KANA and the Employee shall share equally all fees and expenses
of the arbitrator. Any controversy or claim arising out of or relating to
Paragraph C(5) shall be settled in the appropriate federal or state court in the
State of California. The KANA and the Employee hereby consent to personal
jurisdiction of the state and federal courts located in the State of California
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.

 

3. Confidentiality. The contents, terms and conditions of this Agreement shall
be kept confidential by Employee and shall not be disclosed except to his
attorney or as otherwise required by law. Any breach of this confidentiality
provision shall be deemed a material breach of this Agreement.

 

4. No Admission of Liability. This Agreement is not and shall not be construed
or contended by Employee to be an admission or evidence of any wrongdoing or
liability on the part of KANA, its representatives, heirs, executors, attorneys,
agents, partners, officers, shareholders, directors, employees, subsidiaries,
affiliates, divisions, successors or assigns. This Agreement shall be afforded
the maximum protection allowable under California Evidence Code Section 1152
and/or any other state or Federal provisions of similar effect.

 

6



--------------------------------------------------------------------------------

5. Assignment; Successors. This Agreement and all rights and obligations of the
Employee hereunder are personal to the Employee and may not be transferred or
assigned by the Employee at any time. This Agreement shall be binding upon, and
KANA may assign its rights to, any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the KANA’s business and/or assets. This Agreement
and all rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

6. Modification. It is expressly agreed that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement which specifically refers to this Agreement, and which is duly
executed by authorized representative of each of the Parties hereto.

 

7. Headings. The headings of the paragraphs of this Agreement are for
convenience only and are not binding upon any interpretation of this Agreement.

 

8. Preparation of Agreement. This Agreement will not be construed against any
one party, regardless of which party initially drafted it. The parties expressly
agree that this Agreement will be construed and enforced as a mutually prepared
Agreement.

 

9. Reconsideration; Right to Revoke. Employee is advised to consult with an
attorney prior to executing this Agreement. Employee represents and agrees that
Employee fully understands Employee’s right to discuss all aspects of this
Agreement with Employee’s private attorney, that to the extent, if any, Employee
desires, Employee has availed him/herself of this right, that Employee has
carefully read and fully understands all of the provisions of this Agreement,
and that Employee is voluntarily entering into this Agreement. Employee
understands and agrees that the General Release and Waiver of Claims contained
in this Agreement is in exchange for the consideration specified herein,
including without limitation the Consultancy Period, continued vesting, and
opportunity for continuing health benefits, and that Employee would not
otherwise be entitled to such consideration. Employee represents that Employee
is at least forty (40) years of age. Employee acknowledges that they were
offered a period of at least twenty-one (21) calendar days to consider the terms
of this Agreement (“Reconsideration Period”). Employee may execute the Agreement
at any time during the Reconsideration Period which shall mean that the
Reconsideration Period has ended. For a period of seven (7) days following
execution of this Agreement (“Cooling Off Period”), Employee may revoke this
Agreement. The date immediately following the Cooling Off Period shall be the
Effective Date of this Agreement.

 

10. Entire Agreement. This Agreement, together with any applicable Option
Agreements and equity incentive plans, constitute the entire agreement between
Employee and KANA with respect to the subject matter hereof and supersedes all
prior negotiations and agreements, whether written or oral, relating to such
subject matter. Employee acknowledges that neither KANA nor its agents or
attorneys, have made any promise, representation or warranty whatsoever, either
expressed or implied, written or oral, which is not contained in this Agreement
for the purpose of inducing Employee to execute the Agreement, and Employee
acknowledges that he has executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein.

 

7



--------------------------------------------------------------------------------

EMPLOYEE

     

KANA SOFTWARE, INC.

By:

 

/s/    TOM DOYLE

--------------------------------------------------------------------------------

     

By:

 

/s/    CHUCK BAY

--------------------------------------------------------------------------------

   

Thomas H. Doyle

           

Date:

 

August 4, 2004

     

Date:

 

August 4, 2004

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

Doyle Shares as of 10/1/2004

 

    Kana Software, Inc. Closing Statement   ID: 77-0435679     181 Constitution
Drive     Menlo Park, CA 94025

 

Termination Date: 10/1/2004

 

Tom Doyle   ID: ###-##-####

 

Exercisable Options

 

Number

--------------------------------------------------------------------------------

  

Grant

Date

--------------------------------------------------------------------------------

  

Plan/

Type

--------------------------------------------------------------------------------

  Price


--------------------------------------------------------------------------------

   Shares
Granted


--------------------------------------------------------------------------------

   Shares
Exercised


--------------------------------------------------------------------------------

   Shares
Shares
Exercisable


--------------------------------------------------------------------------------

   Vesting
Stop Date


--------------------------------------------------------------------------------

   Total Price


--------------------------------------------------------------------------------

  

Last Date

To Exercise

--------------------------------------------------------------------------------

KP000069

   10/12/2001    BB00/NQ   $ 0.1000    3,750    0    3,750    4/1/2006    $
375.00    7/1/2006

KA001118

   12/13/2001    BB99/NQ   $ 14.4100    244,798    0    244,798    4/1/2006    $
3,527,539.1    7/1/2006

KA001117

   12/13/2001    BB99/NQ   $ 14.4100    5,202    0    5,202    4/1/2006    $
74,960.82    7/1/2006

KP000584

   5/1/2002    K99/NQ   $ 9.4800    5,000    0    5,000    4/1/2006    $
47,400.00    7/1/2006

KA001270

   8/1/2002    BB99/NQ   $ 1.6300    130,000    0    119,167    4/1/2006    $
194,242.21    7/1/2006

KA001265

   8/1/2002    K99/NQ   $ 1.6300    90,000    0    82,500    4/1/2006    $
134,475.00    7/1/2006

KA001589

   2/13/2003    K99/NQ   $ 3.1000    75,000    0    57,813    4/1/2006    $
179,220.30    7/1/2006

KA001590

   2/13/2003    BB99/NQ   $ 3.1000    200,000    0    154,167    4/1/2006    $
477,917.70    7/1/2006

RR001305

   4/11/2001    BB00/NQ   $ 8.7600    10,500    0    10,500    4/1/2006    $
91,980.00    7/1/2006

RR000522

   4/11/2001    BB00/NQ   $ 8.7600    30,450    0    30,450    4/1/2006    $
266,742.00    7/1/2006

RR000521

   4/11/2001    BB00/NQ   $ 8.7600    1,050    0    1,050    4/1/2006    $
9,198.00    7/1/2006

000953

   7/7/2000    BB00/NQ   $ 9.5200    53    0    53    4/1/2006    $ 504.56   
7/1/2006

000305*

   4/30/1999    B96E/ISO*   $ 3.4800    28,767    19,778    8,989    4/1/2006   
$ 31,281.72    7/1/2006

KA001886

   5/4/2004    K99/NQ   $ 3.1100    100,000    0    0    4/1/2006    $ 0.00     

000363

   4/30/1999    B96E/NQ   $ 3.4800    21,633    13,102    8,531    4/1/2006    $
29,687.88    7/1/2006                     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

                           TOTALS          946,203    32,880    731,970        
$ 5,065,524.3     

--------------------------------------------------------------------------------

* Any unexercised shares change from ISO to NQ as of 01/01/2005